DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 05/10/2021 in which claims 23-30 were canceled. Therefore claims 1-22 were pending for examination. 

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 04/19/2022 is acknowledged. Claims 9-14 are withdrawn, therefore claims 1-8 and 15-22 are pending for examination below. 

Specification
The title of the invention is not descriptive. For example, the title does not encompass the inventive concept of the independent claims (i.e. sheath with a removable wireless charger)  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, in line 2 “for mobile phone” should be –for a mobile phone--. In line 4, “for mobile phone” lacks antecedent basis. In line 4 “is extends” is grammatically incorrect and therefore unclear. In line 4, “a body” is unclear as a previous body has already been introduced in the claim, is this a new body or the same body? In line 5 “different shape” should be –different shapes--. In line 5, “of mobile phone” lacks antecedent basis. In line 6, “of raised portion” lacks antecedent basis. 
Dependent claims 2-8 also appear to have various antecedent basis issue as similar to as outlined above. Additionally, they depend from claim 1 and are rejected for the same reasons. 
With respect to claim 15, in line 2, “a fixed adjustable” holder is unclear. The definitions of fixed and adjustable are opposite from one another and therefore it is unclear how a holder can both be fixed and adjustable. In line 12, “the fixed holder” lacks antecedent basis. In line 13, “is communication” is grammatically incorrect and therefore unclear. 
Dependent claims 16-22 also appear to contain various antecedent basis problems, i.e. at least “cable laying channel” in claim 20 lacks antecedent basis.
Claims 16-22 depend from claim 15 and are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashley et al. [US 2015/0326044].
With respect to claims 15 and 20, Ashley discloses a sheath for convenient charging [Figs. 13-15], comprising: a raised portion with a fixed adjustable mobile phone holder and a bottom portion, wherein the fixed adjustable mobile phone holder is adjustable to tightly hold different sizes, different shape of mobile phone [443], wherein the raised portion contains wireless charging components that are fixed inside of the sheath [440], wherein the sheath is on a body [400] with a cable laying channel going from the sheath to a power storage space in the body [as illustrated by the dashed lines showing the cables], wherein at least a portion of the bottom portion is in communication with the body, wherein the raised portion and the fixed holder are attached to make the wireless charger and mobile phone is communication with each other, providing a stable position for a mobile phone charging by a wireless charger on the outer surface of the body [i.e. wireless charging of the mobile phone when inserted into the holder].

With respect to claim 16, Ashley further discloses wherein the holder for mobile phone is selected from a group of vacuum suction, adjustable gripper, elastic band, woven strip, band with fasteners, and a pocket [the body is a backpack/bag made of cloth and therefore would read on both an elastic band, woven strip, and pocket].
With respect to claim 18, Ashley further discloses the bottom portion of sheath is attached to the body by an attachment, wherein the attachment means is selected from the group consisting of stitching, glue, rivet and screw [the body is a backpack/bag made of cloth and therefore would read stitching].

With respect to claim 19, Ashley further discloses wherein the surface of the body is inside of a bag pocket [443 represents the pocket].

With respect to claims 21 and 22, Ashely further discloses the raised portion further comprises a fourth/fifth opening, the wireless charger and mobile phone in communication with each other [“fifth opening” and “fourth” are simply identifiers, so since Ashley as applied above discloses the opening to remove the charger the other opening would equate to the opening for receiving the mobile device].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. [US 2015/0326044] in view of Van der Sluys [US 2019/0067979].
With respect to claims 1 and 17, Ashley discloses a sheath for convenient charging [Figs 13-15], comprising: a raised portion with a fixed holder for mobile phone and a bottom portion [443], and at least a portion of the bottom portion communicating with a body [400], wherein the fixed holder for mobile phone is extends above a surface of a body, and adjustable to tightly hold different sizes, different shape of mobile phone [par. 0040], wherein the sheath has an opening [i.e. the top portion that receives the mobile phone for holding], the rear side of raised portion receives a wireless charger, and the wireless charger stays inside of the raised portion and the sheath on a body [440], wherein the raised portion and the fixed holder are positioned to make the wireless charger and mobile phone communicate with each other [i.e. perform wireless charging]. However, Ashley fails to explicitly disclose the wireless charger can be removed from the opening of the sheath. 
Van der Sluys discloses wireless charging devices incorporated into a body portion wherein the wireless chargers can be removed [par. 0036] in order to relocate the charger to a different location. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Ashley such that the wireless charger can be removed as taught by Van der Sluys for the benefit of allowing the wireless charger to be repositioned at the user’s convenience (i.e. to another body or a different location of same body) and also enabling easy maintenance/replacement of the charger due to faults/failures. 

With respect to claim 2, Ashley further discloses wherein the holder for mobile phone is selected from a group of vacuum suction, adjustable gripper, elastic band, woven strip, band with fasteners and pocket [the body is a backpack/bag made of cloth and therefore would read on both an elastic band, woven strip, and pocket].

With respect to claim 3, Ashley further discloses wherein the rear side of raised portion receiving the wireless charge further comprises at least one adjustable limit point, to hold the wireless charger stay in place [the wireless charger is enclosed within the movable strap of the body 400 and therefore is held in place by the adjustable strap].
With respect to claim 4, Ashley further discloses wherein the bottom portion of sheath communicates with the body by an attachment means attaching the sheath to the body, wherein the attachment means is selected from the group consisting of stitching, glue, rivet, screw [the body is a backpack/bag made of cloth and therefore would read stitching].

With respect to claim 5, Ashley further discloses the surface of the body is inside of a bag pocket [443 represents the pocket].

With respect to claim 6, Ashley further discloses wherein a cable laying channel is built on the body, from the sheath to a power storage space inside of the body [as represented in Figs 13-15 by the dashed lines representing the cables]

With respect to claims 7 and 8, Ashley further discloses the raised portion further comprises a fourth/fifth opening, the wireless charger and mobile phone in wireless communication with each other [“fifth opening” and “fourth” are simply identifiers, so since Ashley as applied above discloses the opening to remove the charger the other opening would equate to the opening for receiving the mobile device].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859